Case 1:19-cv-00044-LPS Document 214 Filed 06/03/19 Page 1 of 2 PageID #: 8400



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

CIPLA LTD. and CIPLA USA, INC.,

       Plaintiffs,
                                                C.A. No.: 19-cv-44-LPS
       v.
                                                JURY TRIAL DEMANDED
AMGEN INC. and
TEVA PHARMACEUTI-CALS USA, INC.,

       Defendants.

                                  NOTICE OF SERVICE

       PLEASE TAKE NOTICE that on May 31, 2019, a copy of Plaintiffs’ Second Request for

Production of Documents and Things to Defendant Amgen Inc. (Nos. 3-47) was served on the

following as indicated:

Via E-Mail                                    Via E-Mail
Jack B. Blumenfeld                            John W. Shaw
Brian P. Egan                                 Karen E. Keller
MORRIS, NICHOLS, ARSHT                        David M. Fry
   & TUNNELL LLP                              SHAW KELLER LLP
1201 North Market Street                      I.M. Pei Building
P.O. Box 1347                                 1105 North Market Street, 12th Floor
Wilmington, DE 19899-1347                     Wilmington, DE 19801
jblumenfeld@mnat.com                          jshaw@shawkeller.com
began@mnat.com                                kkeller@shawkeller.com
                                              dfry@shawkeller.com
M. Sean Royall
Ashley E. Johnson                             Henninger S. Bullock
GIBSON DUNN & CRUTCHER LLP                    MAYER BROWN LLP
sroyall@gibsondunn.com                        hbullock@mayerbrown.com
ajohnson@gibsondunn.com
                                              Attorneys for Teva Pharmaceuticals USA, Inc.
Attorneys for Amgen Inc.
Case 1:19-cv-00044-LPS Document 214 Filed 06/03/19 Page 2 of 2 PageID #: 8401



Dated: June 3, 2019                    Respectfully submitted,

                                       FARNAN LLP
Of Counsel:
                                        /s/ Michael J. Farnan
James W. Dabney                        Sue L. Robinson (Bar No. 100658)
Patrice P. Jean                        Brian E. Farnan (Bar No. 4089)
Dina Hoffer                            Michael J. Farnan (Bar No. 5165)
Deanne K. Cevasco                      919 North Market Street
David E. Lansky                        12th Floor
Lynn M. Russo                          Wilmington, DE 19801
HUGHES HUBBARD & REED LLP              (302) 777-0300 (Telephone)
One Battery Park Plaza                 (302) 777-0301 (Facsimile)
New York, NY 10004                     srobinson@farnanlaw.com
(212) 837-6803                         bfarnan@farnanlaw.com
james.dabney@hugheshubbard.com         mfarnan@farnanlaw.com
patrice.jean@hugheshubbard.com
dina.hoffer@hugheshubbard.com          Attorneys for Plaintiffs
deanne.cevasco@hugheshubbard.com
david.lansky@hugheshubbard.com
lynn.russo@hugheshubbard.com
